     Case 2:17-cv-05219-CJB-DPC Document 332 Filed 08/02/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 BRYAN MOORE, ET AL.                                  CIVIL ACTION


 VERSUS                                               NO: 17-5219


 RANDY SMITH                                          SECTION: “J”(2)

                                    ORDER

      The Court having been advised that the parties have reached a settlement of

all claims in this matter,

      IT IS ORDERED that all claims in the above-captioned matter are hereby

dismissed without costs, and without prejudice, with the right upon good cause

shown, within sixty days, for the parties to seek summary judgment enforcing the

compromise if it is not consummated by that time.

      COUNSEL ARE REMINDED THAT, IF WITNESSES HAVE BEEN

SUBPOENAED, EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO

APPEAR.

      New Orleans, Louisiana, this 2nd day of August, 2021.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE
